DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement filed on December 31, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 rejected under 103 have been considered but are moot because the arguments do not apply to the current rejection.
Applicant’s arguments with respect to claims 2, 9, 16, 3, 10, 17, and 11 rejected under 112(a) have been considered. Based on the support that Applicant showed in the specification, the new matter rejections have been withdrawn. 

Response to Amendment
With respect to 35 USC 112(b), Applicant’s amendments have overcome each and every rejection. 
With respect to 35 USC 112(a), Applicant’s amendments have overcome each and every rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klap et al. (US 2014/0005502), hereinafter “Klap”, in view of Fraden (US 2007/0153871), and Gabura (US 2011/0169911). 
Re Claim 1, Klap discloses a computer-implemented method comprising: 
	calibrating an observation unit (OU) sensor and an auxiliary observation unit (AOU) sensor in relation to an ambient environment (para. [0123], [0125], [0146], [0183], [0178]); 
calibrating the OU sensor and the AOU sensor in relation to an observational subject, wherein the OU sensor and the AOU sensor are located remotely from the observational subject (para. [0126], [0253], motion sensor 30 under the mattress of the patient’s bed, fig. 1; para. [0127], fig. 2, pattern analysis module 16, a breathing pattern analysis module 22, a heartbeat pattern analysis module 23, para. [0178], [0183], calibration; para. [0184], heart rate 
establishing, using a receiving apparatus (RA) comprising at least one processor, monitoring parameters to be monitored from the calibrated sensors, wherein the monitoring parameters comprises a temperature threshold of the observational subject, a respiratory rate threshold of the observational subject, and a heartrate threshold of the observational subject (para. [0168]-[0176], [0185], [0191], [0271]-[0278], [0287]-[0290] discloses temperature threshold alert, heart rate threshold alert, respiratory threshold alert, heart rate trend alert, respiratory rate trend alert; [0200], [0202]-[0210], [0212] discloses the receiving apparatus); 
gathering data from the OU sensor and the AOU sensor indicating a temperature, respiratory rate, and heartrate of the observational subject (para. [0126], [0253], motion sensor 30 under the mattress of the patient’s bed, fig. 1; para. [0127], fig. 2, pattern analysis module 16, a breathing pattern analysis module 22, a heartbeat pattern analysis module 23, para. [0178], [0183], calibration; para. [0184], heart rate measurement performed by motion sensor; para. [0238], [0239]-[0254], sensor 30 measures respiratory rate; para. [0168], contact-less heart flow sensor, [0169], heat flow sensor placed under the sheet or mattress of a bed, [0170]-[0177]), wherein the gathered data comprises a daylight image (para. [0169], [0178], [0262] discloses a camera that detects the patient’s posture change); 
determining that the gathered data exceeds the established monitoring parameters (para. [0168]-[0176], [0185], [0191], [0271]-[0278], [0287]-[0290] discloses temperature 
generating one or more alerts based on the determination (para. [0168]-[0176], [0185], [0191], [0271]-[0278], [0287]-[0290] discloses temperature threshold alert, heart rate threshold alert, respiratory threshold alert, heart rate trend alert, respiratory rate trend alert), 
Klap discloses an infrared sensor for measurement of body temperature (para. [0130]), but Klap is silent regarding the gathered data comprising an infrared thermal image and regarding calibrating the OU sensor and the AOU sensor in relation to the ambient environment comprises calibrating at least one of the OU sensor and the AOU sensor thermally using a thermal image. 
However, Fraden discloses a system for determining presence of elevated body temperature in a human subject and teaches a thermal imaging camera (para. [0014], [0024], thermal imaging camera 5). Fraden teaches calibrating the thermal imaging camera in relation to an ambient environment (abstract, para. [0014], [0037]), calibrating the thermal imaging in relation to an observational subject (para. [0025], [0037]), establishing monitoring parameters to be monitored from the calibrated sensors, wherein the monitoring parameter comprises a temperature threshold of the observational subject (abstract, para. [0014], [0024], [0033], [0041]-[0050]), activating monitoring type, gathering data from the thermal imaging camera (para. [0032], [0033], [0008], internal temperature of the subject), determining that the gathered data exceeds the established monitoring parameters (para. [0033] – a threshold generator and a comparator), and generating one or more alerts based on determination (para. [0024], [0033] - alarm), wherein calibrating the thermal imaging camera in relation to the ambient environment comprises calibrating the thermal imaging camera thermally using a thermal image (para. [0014], [0037]). 

Klap and Fraden are silent regarding merging the IR thermal image and the daylight image to form a low-light image, providing the low-light image for display at the RA. 
However, Gabura discloses method and apparatus for colorizing a monochrome infrared image (abstract) and teaches gathering an infrared thermal image and a daylight image and 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Klap as modified by Fraden, by merging the IR thermal image and the daylight image to form a low-light image, providing the low-light image for display at the RA, as taught by Gabura, for the purpose of providing a night vision aid or providing natural daylight color image in an environment where visible light is low or when smoke or fog is present (para. [0020]). 
	Re Claims 8 and 15, Claims 8 and 15 are rejected under substantially the same basis as claim 1. 
Re Claims 2, 9, and 16, Klap as modified by Fraden discloses that calibrating the OU sensor and the AOU sensor in relation to the ambient environment comprises calibrating the OU sensor and the AOU sensor in relation to data related to at least one of audio, temperature, pressure, light level, humidity, or olfactory condition (Klap, para. [0123], [0125], [0146], [0183], [0178]; Fraden, para. [0037], [0014]). 
Re Claims 3 and 10, Klap as modified by Fraden discloses calibrating the OU sensor and the AOU sensor in relation to the observational subject comprises calibrating the OU sensor and the AOU sensor in relation to at least one of a skin temperature, breath temperature, breath regularity, breath clarity, chest rise or fall, heart rate, heart regularity, or a body position using position mapping (Klap, para. [0123], [0125], [0146], [0183], [0178]; Fraden, para. [0037], [0014]).
Re Claim 4, Klap is silent regarding calibrating the OU sensor and the AOU sensor in relation to the ambient environment comprising calibrating at least one of the OU sensor and the AOU sensor thermally using an ambient environmental temperature. 
However, Fraden discloses calibrating the OU sensor and the AOU sensor in relation to the ambient environment comprising calibrating at least one of the OU sensor and the AOU sensor thermally using an ambient environmental temperature (Fraden, para. [0037], [0014], para. [0033], [0008], claim 13, [0036], [0041], [0043], [0044], [0045], [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Klap, by calibrating at least one of the OU sensor and the AOU sensor thermally using an ambient environmental temperature, as taught by Fraden, for the purpose of accurate fever detection (para. [0037], [0038], [0042], [0044]). 
	Re Claim 11, Claim 11 is rejected under substantially the same basis as claim 4. 
Re Claims 5, 12, and 18, Klap as modified by Fraden discloses including metadata with the gathered sensor data from the OU sensor or the AOU sensor (Klap, [0162], [0163], [0195], time of day, [0138], age, gender, vital signs, [0139], age, gender, temperature, dynamic score; Fraden, [0031], [0045]). 
Re Claims 6, 13, and 19, Klap as modified by Fraden discloses that the metadata comprises at least one of time, date, geographic location, time span, security data, observer identification, or subject identification (Klap, [0162], [0163], [0195], time of day, [0138], age, gender, vital signs, [0139], age, gender, temperature, dynamic score; Fraden, [0031], [0045]).
Re Claim 17, Klap as modified by Fraden discloses calibrating the OU sensor and the AOU sensor in relation to the observational subject comprises calibrating the OU sensor and the AOU sensor in relation to at least one of a skin temperature, breath temperature, breath regularity, breath 
Re Claims 7, 14, and 20, Klap as modified by Fraden discloses that the AOU sensor is placed on, in, or underneath a mattress (Klap, motion sensor 30, para. [0126], [0142], [0143], [0145], [0178]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, April 20, 2021
Examiner, Art Unit 3792

/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792